UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7693



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ALLEN LINDNER,

                                              Defendant - Appellant.



                              No. 00-6161



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ALLEN LINDNER,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-97-308, CA-99-200)


Submitted:   April 13, 2000                 Decided:   April 20, 2000
Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Allen Lindner, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, James Allen Lindner seeks to

appeal the district court’s orders denying his motion filed under

28 U.S.C.A. § 2255 (West Supp. 1999) and denying his application

for a certificate of appealability.   We have reviewed the record

and the district court’s opinions and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeals on the reasoning of the district court.   See United States

v. Lindner, Nos. CR-97-308; CA-99-200 (W.D.N.C. Nov. 8 & Dec. 10,

1999).*   We also deny Lindner’s motion to proceed on appeal in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order denying the § 2255
motion is marked as “filed” on November 5, 1999, the district
court’s records show that it was entered on the docket sheet on
November 8, 1999. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date the order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 3